UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7071



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AARON LAMONT BARNES,

                                              Defendant - Appellant.



                            No. 98-7222



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AARON LAMONT BARNES,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-94-80, CA-97-228-3)


Submitted:   November 19, 1998            Decided:   December 3, 1998
Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aaron Lamont Barnes, Appellant Pro Se. Nicholas Stephan Altimari,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Aaron Lamont Barnes seeks to appeal from the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998), denying his motion for reconsideration, and denying

his motion for a certificate of appealability. We have reviewed the

record and the district court’s opinions and find no reversible

error. Accordingly, we deny Barnes’ motion to remand for an eviden-

tiary hearing, deny his motion for a certificate of appealability,

and dismiss the appeals on the reasoning of the district court.

United States v. Barnes, Nos. CR-94-80; CA-97-228-3 (E.D. Va. June

9, June 26, and July 29, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                 3